EXHIBIT 10.9

PEOPLESBANK, A CODORUS VALLEY COMPANY
SALARY CONTINUATION AGREEMENT

          THIS AGREEMENT is made this 1st day of October, 1998, by and between
PEOPLESBANK, A CODORUS VALLEY COMPANY, a Pennsylvania state bank located in
York, Pennsylvania (the “Company”) and a wholly owned subsidiary of Codorus
Valley Bancorp, Inc. (The “Corporation”) and __________________ (the
“Executive”).

INTRODUCTION

          To encourage the Executive to remain an employee of the Company, the
Company is willing to provide salary continuation benefits to the Executive. The
Company will pay the benefits from its general assets.

AGREEMENT

          The Executive and the Company agree as follows:

Article 1
Definitions

          1.1 Definitions. Whenever used in this Agreement, the following words
and phrases shall have the meanings specified:

                    1.1.1 “Change of Control,” shall mean: A change in control
of a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A and any successor rule or regulation promulgated
under the Securities Exchange Act of 1934 (the “Exchange Act”); provided that,
without limitation, such a change in control shall be deemed to have occurred if
(a) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than the Corporation or any “person” who on the date hereof
is a director or officer of the Corporation is or becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Corporation representing twenty-five percent (25%) or more of
the combined voting power of the Corporation’s then outstanding securities, or
(b) during any period of two consecutive years during the term of this
Agreement, individuals who at the beginning of such period constitute the Board
of Directors of the Bank or Corporation cease for any reason to constitute at
least a majority thereof, unless the election of each director who was not a
director at the beginning of such period has been approved in advance by
directors representing at least two-thirds of the directors then in office who
were directors at the beginning of the period, or (c) the sale or transfer of
all or substantially all of the Company or Corporation’s assets.

                    1.1.2 “Date of Change of Control” means any of the
following:

 

 

 

          (a) the first date on which a single person and/or entity, or group of
affiliated persons and/or entities, acquire the beneficial ownership of
twenty-five percent (25%) or more of the Company’s voting securities; or

 

 

 

          (b) the date of the transfer of all or substantially all of the
Company or Corporation’s assets; or

81

--------------------------------------------------------------------------------




 

 

 

          (c) the date on which a merger, consolidation or combination is
consummated, as applicable; or

 

 

 

          (d) the date on which individuals who formerly constituted a majority
of the Incumbent Board of Directors of the Bank ceased to be a majority thereof.
For these purposes, “Incumbent Board” means the members of the Board of
Directors of the Company on the effective date of the Plan, provided that any
person becoming a member of the Board of Directors subsequent to such effective
date, whose election was approved by a vote of at least three-quarters of the
members of the Board of Directors comprising the Incumbent Board, or whose
nomination for election by members or stockholders was approved by the same
nominating committee serving under an Incumbent Board, shall be considered as
though he were a member of the Incumbent Board.

 

 

 

          1.1.3 “Code” means the Internal Revenue Code of 1986, as amended.

 

 

 

          1.1.4 “Disability” means, if the Executive is covered by a Company
sponsored disability policy, total disability as defined in such policy without
regard to any waiting period. If the Executive is not covered by such a policy,
Disability means the Executive suffering a sickness, accident or injury which,
in the judgment of a physician satisfactory to the Company, prevents the
Executive from performing substantially all of the Executive’s normal duties for
the Company. As a condition to any benefits, the Company may require the
Executive to submit to such physical or mental evaluations and tests as the
Company’s Board of Directors deems appropriate.

 

 

 

          1.1.5 “Early Termination” means the Termination of Employment before
Normal Retirement Age for reasons other than death, Disability, Termination for
Cause or following a Change of Control.

 

 

 

          1.1.6 “Early Termination Date” means the month, day and year in which
Early Termination occurs.

 

 

 

          1.1.7 “Normal Retirement Age” means the Executive’s __th birthday.

 

 

 

          1.1.8 “Normal Retirement Date” means the later of the Normal
Retirement Age or Termination of Employment.

 

 

 

          1.1.9 “Plan Year” means a twelve-month period commencing on October
1st and ending on September 30th of each year. The initial Plan Year shall
commence on the effective date of this Agreement.

 

 

 

          1.1.10 “Termination for Cause” See Section 5.2.

 

 

 

          1.1.11 “Termination of Employment” means that the Executive ceases to
be employed by the Company for any reason whatsoever other than by reason of a
leave of absence which is approved by the Company. For purposes of this
Agreement, if there is a dispute over the employment status of the Executive or
the date of the Executive’s Termination of Employment, the Company shall have
the sole and absolute right to decide the dispute.

82

--------------------------------------------------------------------------------



Article 2
Lifetime Benefits

 

 

          2.1 Normal Retirement Benefit. Upon Termination of Employment on or
after the Normal Retirement Age for reasons other than death, the Company shall
pay to the Executive the benefit described in this Section 2.1 in lieu of any
other benefit under this Agreement.

 

 

 

          2.1.1 Amount of Benefit. The annual benefit under this Section 2.1 is
$________. The Company’s Board of Directors, in its sole discretion, may
increase the annual benefit under this Section 2.1.1; however, any increase
shall require the recalculation of Schedule A.

 

 

 

          2.1.2 Payment of Benefit. The Company shall pay the annual benefit to
the Executive in 12 equal monthly installments payable on the first day of each
month commencing with the month following the Executive’s Normal Retirement Date
and continuing for _____ additional months.

 

 

 

          2.1.3 Benefit Increases. Commencing on the first anniversary of the
first benefit payment, and continuing on each subsequent anniversary, the
Company’s Board of Directors, in its sole discretion, may increase the benefit.

 

 

          2.2 Early Termination Benefit. Upon Early Termination, the Company
shall pay to the Executive the benefit described in this Section 2.2 in lieu of
any other benefit under this Agreement.

 

 

 

          2.2.1 Amount of Benefit. The benefit under this Section 2.2 is the
Early Termination Annual Benefit amount set forth in Schedule A for the Plan
Year ending immediately prior to the Early Termination Date. However, any
increase in the annual benefit under Section 2.1.1 shall require the
recalculation of the Early Termination benefit on Schedule A. The Early
Termination Annual Benefit amount is determined by calculating a fixed annuity
which is payable in _____ equal monthly installments, crediting interest on the
unpaid balance of the Accrual Balance at an annual rate of 8.0%, compounded
monthly.

 

 

 

          2.2.2 Payment of Benefit. The Company shall pay the annual benefit to
the Executive in 12 equal monthly installments payable on the first day of each
month commencing with the month following the Normal Retirement Age and
continuing for ____ additional months.

 

 

 

          2.2.3 Benefit Increases. Benefit payments may be increased as provided
in Section 2.1.3.

 

 

          2.3 Disability Benefit. If the Executive terminates employment due to
Disability prior to Normal Retirement Age, the Company shall pay to the
Executive the benefit described in this Section 2.3 in lieu of any other benefit
under this Agreement, provided however, in the event the Company determines (1)
the Executive could have been Terminated for Cause as provided in Section 5.2
for conduct or omissions occurring during the term of employment or (2) the
Executive has violated the restrictive covenant set forth in Section 5.3, the
Company shall have no obligation to make future payments as of the date of the
Company’s determination.

 

 

 

          2.3.1 Amount of Benefit. The benefit under this Section 2.3 is the
Disability Annual Benefit amount set forth in Schedule A for the Plan Year
ending immediately prior to the date in which the Termination of Employment
occurs. However, any increase in the annual benefit under Section 2.1.1 would
require the recalculation of the Disability benefit on Schedule A. The
Disability Annual Benefit amount is determined by calculating a fixed annuity
which is payable in ____ equal monthly installments, crediting interest on the
unpaid balance of the Accrual Balance at an annual rate of 8.0%, compounded
monthly.

83

--------------------------------------------------------------------------------




 

 

 

          2.3.2 Payment of Benefit. The Company shall pay the annual benefit
amount to the Executive in 12 equal monthly installments payable on the first
day of each month commencing with the month following the Termination of
Employment and continuing for ____ additional months.

 

 

 

          2.3.3 Benefit Increases. Benefit payments may be increased as provided
in Section 2.1.3.

 

 

          2.4 Change of Control Benefit. Following the Date of a Change of
Control, the Executive shall be entitled to the benefit described in this
Section 2.4 in lieu of any other benefit under this Agreement.

 

 

 

          2.4.1 Amount of Benefit. The annual benefit under this Section 2.4 is
the Normal Retirement Benefit amount described in Section 2.1.1.

 

 

 

          2.4.2 Payment of Benefit. The Company shall pay the annual benefit
amount to the Executive in 12 equal monthly installments payable on the first
day of each month commencing with the month following the Executive’s Normal
Retirement Date and continuing for ___ additional months.

 

 

 

          2.4.3 Benefit Increases. Benefit payments may be increased as provided
in Section 2.1.3.

 

 

Article 3
Death Benefits

 

 

          3.1 Death During Active Service. If the Executive dies while in the
active service of the Company, the Company shall pay to the Executive’s
beneficiary the benefit described in this Section 3.1. This benefit shall be
paid in lieu of the Lifetime Benefits of Article 2.

 

 

 

          3.1.1 Amount of Benefit. The annual benefit under this Section 3.1 is
the Normal Retirement Benefit amount described in Section 2.1.1.

 

 

 

          3.1.2 Payment of Benefit. The Company shall pay the annual benefit to
the beneficiary in 12 equal monthly installments payable on the first day of
each month commencing with the month following the Executive’s death and
continuing for ____ additional months.

 

 

          3.2 Death During Benefit Period. If the Executive dies after the
benefit payments have commenced under this Agreement but before receiving all
such payments, the Company shall pay the remaining benefits to the Executive’s
beneficiary at the same time and in the same amounts they would have been paid
to the Executive had the Executive survived.

 

 

          3.3 Death After Termination of Employment But Before Benefit Payments
Commence. If the Executive is entitled to benefit payments under this Agreement,
but dies prior to the commencement of said benefit payments, the Company shall
pay the benefit payments to the Executive’s beneficiary that the Executive was
entitled to prior to death except that the benefit payments shall commence on
the first day of the month following the date of the Executive’s death.

 

Article 4
Beneficiaries

 

          4.1 Beneficiary Designations. The Executive shall designate a
beneficiary by filing a written designation with the Company. The Executive may
revoke or modify the designation at any time by filing a new designation.
However, designations will only be effective if signed by the Executive and
accepted by the Company during the Executive’s lifetime. The Executive’s
beneficiary designation shall

84

--------------------------------------------------------------------------------



be deemed automatically revoked if the beneficiary predeceases the Executive, or
if the Executive names a spouse as beneficiary and the marriage is subsequently
dissolved. If the Executive dies without a valid beneficiary designation, all
payments shall be made to the Executive’s estate.

          4.2 Facility of Payment. If a benefit is payable to a minor, to a
person declared incapacitated, or to a person incapable of handling the
disposition of his or her property, the Company may pay such benefit to the
guardian, legal representative or person having the care or custody of such
minor, incapacitated person or incapable person. The Company may require proof
of incapacity, minority or guardianship as it may deem appropriate prior to
distribution of the benefit. Such distribution shall completely discharge the
Company from all liability with respect to such benefit.

Article 5
General Limitations

          5.1 Excess Parachute Payment. Notwithstanding any provision of this
Agreement to the contrary, the Company shall not pay any benefit under this
Agreement to the extent the benefit would be a prohibited golden parachute
payment pursuant to 12 C.F.R. §359.2 and for which the appropriate federal
banking agency has not given written consent to pay pursuant to 12 C.F.R.
§359.4.

          5.2 Termination for Cause. Notwithstanding any provision of this
Agreement to the contrary, the Company shall not pay any benefit under this
Agreement if the Company terminates the Executive’s employment for:

 

 

 

 

 

 

          (a) Gross negligence or gross neglect of duties;

 

 

 

 

 

          (b) Commission of a felony or of a gross misdemeanor involving moral
turpitude; or

 

 

 

 

 

          (c) Fraud, disloyalty, dishonesty or willful violation of any
significant law or significant Company policy committed in connection with the
Executive’s employment and resulting in a material adverse effect on the
Company.

 

 

 

 

 

 

5.2.1

Removal. Notwithstanding any provision of this Agreement to the contrary, the
Company shall not pay any benefit under this Agreement if the Executive is
subject to a final removal or prohibition order issued by an appropriate federal
banking agency pursuant to Section 8(e) of the Federal Deposit Insurance Act or
by the Pennsylvania Department of Banking pursuant to state law.

 

 

 

 

          5.3 Competition After Termination of Employment. No benefits shall be
payable if the Executive, without the prior written consent of the Company,
violates the following described restrictive covenants.

 

 

 

 

 

 

5.3.1

Non-compete Provision. The Executive shall not, for a period of ______ years
after termination either directly or indirectly, either as an individual or as a
proprietor, stockholder, partner, officer, director, employee, agent, consultant
or independent contractor of any individual, partnership, corporation or other
entity (excluding an ownership interest of one percent (1%) or less in the stock
of a publicly traded company):

 

 

 

 

 

 

 

(i)

become employed by, participate in, or be connected in any manner with the
ownership, management, operation or control of any bank, savings and loan or
other similar financial institution if the Executive’s responsibilities will
include providing banking or other financial services in York County or within
fifty

85

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

(50) mile of any office maintained by the Company as of the date of the
termination of the Executive’s employment or if the Executive regularly conducts
business in or from an office or branch in York County or any other county or
city in which the Company has an office or branch as of the date of the
termination of the Executive’s employment; or

 

 

 

 

 

 

 

 

(ii)

participate in any way in hiring or otherwise engaging, or assisting any other
person or entity in hiring or otherwise engaging, on a temporary, part-time or
permanent basis, any individual who was employed by the Company during the
_______ year period immediately prior to the termination of the Executive’s
employment; or

 

 

 

 

 

 

 

 

(iii)

assist, advise, or serve in any capacity, representative or otherwise, any third
party in any action against the Company or transaction involving the Company; or

 

 

 

 

 

 

 

 

(iv)

sell, offer to sell, provide banking or other financial services, assist any
other person in selling or providing banking or other financial services, or
solicit or otherwise compete for, either directly or indirectly, any orders,
contract, or accounts for services of a kind or nature like or substantially
similar to the services performed or products sold by the Company (the preceding
hereinafter referred to as “Services”), to or from any person or entity from
whom the Executive or the Company provided banking or other financial services,
sold, offered to sell or solicited orders, contracts or accounts for Services
during the _____ year period immediately prior to the termination of the
Executive’s employment; or

 

 

 

 

 

 

 

 

(v)

divulge, disclose, or communicate to others in any manner whatsoever, any
confidential information of the Company, including, but not limited to, the
names and addresses of customers of the Company, as they may have existed from
time to time or of any of the Company’s prospective customers, work performed or
services rendered for any customer, any method and/or procedures relating to
projects or other work developed for the Company, earnings or other information
concerning the Company. The restrictions contained in this subparagraph (v)
apply to all information regarding the Company, regardless of the source who
provided or compiled such information. Notwithstanding anything to the contrary,
the terms of this subparagraph (v) shall not be limited to the _________ year
restriction set forth above and all information referred to herein shall not be
disclosed unless and until it becomes known to the general public from sources
other than the Executive.

 

 

 

 

 

 

 

5.3.2

Judicial Remedies. In the event of a breach or threatened breach by the
Executive of any provision of these restrictions, the Executive recognizes the
substantial and immediate harm that a breach or threatened breach will impose
upon the Company, and further recognizes that in such event monetary damages may
be inadequate to fully protect the Company. Accordingly, in the event of a
breach or threatened breach of this Agreement, the Executive consents to the
Company’s entitlement to such ex parte, preliminary, interlocutory, temporary or
permanent injunctive, or any other equitable relief, protecting and fully
enforcing the Company’s rights hereunder and preventing the Executive from
further breaching any of his obligations set forth herein. The Executive
expressly waives any requirement, based on any statute, rule of procedure, or
other source, that the Company post a bond as a condition of

86

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

obtaining any of the above-described remedies. Nothing herein shall be construed
as prohibiting the Company from pursuing any other remedies available to the
Company at law or in equity for such breach or threatened breach, including the
recovery of damages from the Executive. The Executive expressly acknowledges and
agrees that: (i) the restrictions set forth in Section 5.3.1 are reasonable, in
terms of scope, duration, geographic area, and otherwise, (ii) the protections
afforded the Company in Section 5.3.1 are necessary to protect its legitimate
business interest, (iii) the restrictions set forth in Section 5.3.1 will not be
materially adverse to the Executive’s employment with the Company, and (iv) his
agreement to observe such restrictions forms a material part of the
consideration for this Agreement.

          Overbreadth of Restrictive Covenant. It is the intention of the
parties that if any restrictive covenant in this Agreement is determined by a
court of competent jurisdiction to be overly broad, then the court should
enforce such restrictive covenant to the maximum extent permitted under the law
as to area, breadth and duration.

Article 6
Claims and Review Procedures

          6.1 Claims Procedure. The Company shall notify any person or entity
that makes a claim against the Agreement (the “Claimant”) in writing, within
ninety (90) days of Claimant’s written application for benefits, of his or her
eligibility or noneligibility for benefits under the Agreement. If the Company
determines that the Claimant is not eligible for benefits or full benefits, the
notice shall set forth (1) the specific reasons for such denial, (2) a specific
reference to the provisions of the Agreement on which the denial is based, (3) a
description of any additional information or material necessary for the Claimant
to perfect his or her claim, and a description of why it is needed, and (4) an
explanation of the Agreement’s claims review procedure and other appropriate
information as to the steps to be taken if the Claimant wishes to have the claim
reviewed. If the Company determines that there are special circumstances
requiring additional time to make a decision, the Company shall notify the
Claimant of the special circumstances and the date by which a decision is
expected to be made, and may extend the time for up to an additional ninety-day
period.

          8.11 Review Procedure. If the Claimant is determined by the Company
not to be eligible for benefits, or if the Claimant believes that he or she is
entitled to greater or different benefits, the Claimant shall have the
opportunity to have such claim reviewed by the Company by filing a petition for
review with the Company within sixty (60) days after receipt of the notice
issued by the Company. Said petition shall state the specific reasons which the
Claimant believes entitle him or her to benefits or to greater or different
benefits. Within sixty (60) days after receipt by the Company of the petition,
the Company shall afford the Claimant (and counsel, if any) an opportunity to
present his or her position to the Company orally or in writing, and the
Claimant (or counsel) shall have the right to review the pertinent documents.
The Company shall notify the Claimant of its decision in writing within the
sixty-day period, stating specifically the basis of its decision, written in a
manner calculated to be understood by the Claimant and the specific provisions
of the Agreement on which the decision is based. If, because of the need for a
hearing, the sixty-day period is not sufficient, the decision may be deferred
for up to another sixty-day period at the election of the Company, but notice of
this deferral shall be given to the Claimant.

87

--------------------------------------------------------------------------------



Article 7
Amendments and Termination

          This Agreement may be amended or terminated only by a written
agreement signed by the Company and the Executive.

Article 8
Miscellaneous

          8.1 Binding Effect. This Agreement shall bind the Executive and the
Company, and their beneficiaries, survivors, executors, successors,
administrators and transferees.

          8.11 No Guarantee of Employment. This Agreement is not an employment
policy or contract. It does not give the Executive the right to remain an
employee of the Company, nor does it interfere with the Company’s right to
discharge the Executive. It also does not require the Executive to remain an
employee nor interfere with the Executive’s right to terminate employment at any
time.

          8.3 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

          8.4 Reorganization. The Company shall not merge or consolidate into or
with another company, or reorganize, or sell substantially all of its assets to
another company, firm, or person unless such succeeding or continuing company,
firm, or person agrees to assume and discharge the obligations of the Company
under this Agreement. Upon the occurrence of such event, the term “Company” as
used in this Agreement shall be deemed to refer to the successor or survivor
company.

          8.5 Tax Withholding. The Company shall withhold any taxes that are
required to be withheld from the benefits provided under this Agreement.

          8.6 Applicable Law. The Agreement and all rights hereunder shall be
governed by the laws of the Commonwealth of Pennsylvania, except to the extent
preempted by the laws of the United States of America.

          8.7 Unfunded Arrangement. The Executive and beneficiary are general
unsecured creditors of the Company for the payment of benefits under this
Agreement. The benefits represent the mere promise by the Company to pay such
benefits. The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors. Any insurance on the Executive’s life is a general
asset of the Company to which the Executive and beneficiary have no preferred or
secured claim.

          8.8 Recovery of Estate Taxes. If the Executive’s gross estate for
federal estate tax purposes includes any amount determined by reference to and
on account of this Agreement, and if the beneficiary is other than the
Executive’s estate, then the Executive’s estate shall be entitled to recover
from the beneficiary receiving such benefit under the terms of the Agreement, an
amount by which the total estate tax due by the Executive’s estate, exceeds the
total estate tax which would have been payable if the value of such benefit had
not been included in the Executive’s gross estate. If there is more than one
person receiving such benefit, the right of recovery shall be against each such
person. In the event the beneficiary has a liability hereunder, the beneficiary
may petition the Company for a lump sum payment in an amount not to exceed the
beneficiary’s liability hereunder.

          8.9 Entire Agreement. This Agreement constitutes the entire agreement
between the Company and the Executive as to the subject matter hereof. No rights
are granted to the Executive by virtue of

88

--------------------------------------------------------------------------------



this Agreement other than those specifically set forth herein.

          8.10 Administration. The Company shall have powers which are necessary
to administer this Agreement, including but not limited to:

 

 

 

          8.10.1 Interpreting the provisions of the Agreement;

 

 

 

          8.10.2 Establishing and revising the method of accounting for the
Agreement;

 

 

 

          8.10.3 Maintaining a record of benefit payments; and

 

 

 

          8.10.4 Establishing rules and prescribing any forms necessary or
desirable to administer the Agreement.

 

 

 

8.11 Named Fiduciary. For purposes of the Employee Retirement Income Security
Act of 1974, if applicable, the Company shall be the named fiduciary and plan
administrator under the Agreement. The named fiduciary may delegate to others
certain aspects of the management and operation responsibilities of the plan
including the employment of advisors and the delegation of ministerial duties to
qualified individuals.

          IN WITNESS WHEREOF, the Executive and a duly authorized Company
officer have signed this Agreement.

 

 

 

 

 

EXECUTIVE:

 

 COMPANY:

 

 

 

 

 

 PEOPLESBANK, A CODORUS VALLEY CO.

 

 

 

 

 

By:

 

 


 

 

 

 

 

Title:

Chairman of the Board of Directors

 

89


--------------------------------------------------------------------------------